     Case 4:20-cv-00053-TKW-MAF Document 16 Filed 04/20/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

ANTOINE EMMANUEL,

      Petitioner,

v.                                                 Case No. 4:20cv53-TKW-MAF
WILLIAM BARR, et al.,

      Respondents.
                                           /

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 11). No objections to the Report and Recommendation

were filed. Having reviewed the Report and Recommendation and the case file, I

agree with the magistrate judge’s determination that this case should be transferred

to the Southern District of Florida where Petitioner is being detained.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     This case is TRANSFERRED to the Southern District of Florida.

      DONE and ORDERED this 20th day of April, 2020.

                                  T. Kent Wetherell, II
                                T. KENT WETHERELL, II
                                UNITED STATES DISTRICT JUDGE
